NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARRY CASTRO, AKA Fernando Alas,                No.    18-73139
AKA Fernando Alas Castro,
                                                Agency No. A094-320-394
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Harry Castro, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ (BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019). We review for abuse of discretion the BIA’s denial of a motion to

remand. Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny

the petition for review.

      Substantial evidence supports the agency’s conclusion that the past harm

Castro suffered in El Salvador did not rise to the level of persecution. See Duran-

Rodriguez, 918 F.3d at 1028 (death threats rise to the level of persecution only

when they are so menacing as to cause significant actual suffering or harm). We

reject as unsupported by the record Castro’s contention that the agency did not

conduct the appropriate analysis of his past persecution claim. Substantial

evidence also supports the agency’s finding that Castro failed to establish a well-

founded fear of future persecution. See Halim v. Holder, 590 F.3d 971, 976 (9th

Cir. 2009) (“A well-founded fear must be both subjectively genuine and

objectively reasonable.” (internal citation and quotation marks omitted)). Thus,

Castro’s asylum claim fails.

      In this case, because Castro failed to establish eligibility for asylum, he

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006). Thus, the BIA did not abuse its discretion in

concluding that no remand was necessary for the IJ to explicitly address


                                          2
withholding of removal. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005) (the BIA abuses its discretion if it acts arbitrarily, irrationally, or contrary to

law).

        Substantial evidence supports the agency’s denial of CAT relief because

Castro failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

        PETITION FOR REVIEW DENIED.




                                            3